     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Alexis Krystal Aguilar                                         JS-6
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   ALEXIS KRYSTAL AGUILAR,                ) Case No.: 2:19-cv-03210-AS
                                            )
12                                          ) [PROPOSED] ORDER OF
                  Plaintiff,                ) DISMISSAL
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: January 21, 2020
23                                                 /s/
                                     ___________________________________
                                     THE HONORABLE ALKA SAGAR
24                                   UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
